                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

JESYCA PITTMAN                                                                           PLAINTIFF

v.                                     Case No. 4:18-cv-00415 KGB

SHARK BITES, INC., et al.                                                             DEFENDANTS

                                               ORDER

       This matter is currently set for trial the week of September 16, 2019. On the Court’s own

motion, the Court removes this case from the trial calendar. The Court has been in informal

communication with counsel for plaintiff and counsel for the defendants regarding the current

status of this matter. The Court understands that, despite diligent efforts, all parties agree that they

are not ready for trial. A new trial date will be set by separate scheduling order.

       It is so ordered this 13th day of September 2019.


                                               ___________________________________
                                               Kristine G. Baker
                                               United States District Judge
